G. H. A. KUNST, Judge.
Claimant asks for an award of the sum of $62.50. The evidence presented to the court established the fact that claimant was employed as a guard at the West Virginia penitentiary from February 1, 1934 until March 8, 1943, and received no pay for two weeks’ vacation during the year 1943, earned during the year 1942, which, at his salary of $125.00 per month, prorated, entitled him to the sum of $62.50. In our opinion the case is controlled by the opinion of this court rendered in the case of Max G. Lynch v. State Board of Control, case no. 191, in which an award was made. Liability of the state to pay this claim is admitted by respondent and its payment approved by the attorney general.
An award of sixty-two dollars and fifty cents ($62.50) is made to claimant.